PER CURIAM.
Appellant challenges the final judgment of foreclosure entered by the trial court. Appellant raises three arguments, the first two of which have no merit. Consequently, we affirm the foreclosure judgment without further comment. Appellant’s third issue raised is regarding the disbursement of escrowed funds. This issue has not been ruled on by the trial court; therefore, we remand for the trial court to rule on Appellant’s Motion to Enforce Order.
AFFIRMED in part, REVERSED in part, and REMANDED with instructions.
BENTON, THOMAS and CLARK, JJ., concur.